People v Graves (2016 NY Slip Op 01119)





People v Graves


2016 NY Slip Op 01119


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Tom, J.P., Acosta, Moskowitz, Gische, JJ.


229 1987N/13

[*1]The People of the State of New York,	SCI Respondent,
vDavid Graves, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Andrew J. Dalack of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patrick J. Hynes of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard M. Weinberg, J.), rendered October 31, 2013, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of one year, unanimously affirmed.
Defendant's waiver of indictment and prosecution by superior court information was valid under CPL 195.10(2)(b) because the proceedings at issue took place in Supreme Court, not Criminal Court. Defendant waived indictment in Part N, a hybrid court. The record, including all relevant court documents as well as the statements of the court and defense counsel, unequivocally establish that at the time of the waiver of indictment, Part N was operating in its capacity as a Supreme Court part.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK